 

  
 
  

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

 

Case 1:20-cv-01083-JTN-PJG ECF No. 23, Page

 

 

 
 
   
  
  
   

 

° Domestic Mail Only
ra Sarvices & Fees (clieck bax, add feo a8 appropnato)
C)Return Receipt rardcopy) $
[)Retum Recelpt (electronic) Se Postmark
ClCertified Mall Restricted Dellvery $ Here
(Adult Signature Required $

(Adult Signature R Dallvery $

Wayne County Board of County
staCanvassers

Sentta ~ Wayne County Clerk

sHesst ane Woodward Ave.,Room201 sees

Detroit, MI 48226
Cli, Sista, -

 

 

  
 
   

  
  

7019 2970 0000 8276 7410

  
      

ACME OOM IPA h IS WZexl meme See Reverse for Instructions

 
 

Case 1:20-cv-01083-JTN-PJG ECF No. 23, PagelD.818 Filed 11/17/20 Page 2 of 2

  

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

      

 

 

 

 

lm Complete items 1, 2, and 3. A. Signature
@ Print your name and address on the reverse 4 C1 Agent
so that we can return the card to you. C) Addressee
# Attach this card to the back of the mailpiece, B. Bgceived by (Printed Name) C. Date of Delivery
or on the front if space permits. VIO ) 5 /| ‘7
1. Article Addressed to: D. Is delivery address different from item 19 oj

4 . , i low:
Wayne County Board of County lf YES, enter delivery address below: 01 No

Canvassers

Wayne County Clerk

2 Woodward Ave., Room 201
Detroit, MI 48226

 

 

-. Service Type O Priority Mail Express®
OO Aduit Signature 0 Registered Mall™
HUNG MAN AGDUNLILAM 22352
D Certified Mail® 7 Delivery ;
O Certified Mall Restricted Delive Return Receipt for
9590 9402 5545 9249 3861 05 C1 Collect on Delivery " Merchandise

 

al ; CI Collect on Delivery Restricted Delivery _ [1 Signature Confirmation"
2. Article Numher (Transtar fram service label) | Gi Signature Confirmation

7019 2970 OOOO &2?b 7410 cted Delivery Restricted Delivery

 

+ PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic’ Return Receipt

 
